Geoffrey Major, Esq.                 Informal Opinion Village Attorney                      No. 96-48 Village of Canajoharie 11 Church Street Gloversville, N Y 12078
Dear Mr. Major:
You have asked whether the Village of Canajoharie is authorized to establish fire lanes between buildings where access for fire control would otherwise be difficult.
The Uniform Fire Prevention and Building Code provides:
    (a) Premises which are not readily accessible from public roads, and which the fire department or an emergency service may be called upon to protect in case of fire or other emergency, shall be provided with access roads or fire lanes so that all buildings on the premises are accessible to the fire department and emergency service apparatus.
    (b) Access roads and fire lanes shall be adequately maintained and kept free and clear of obstructions at all times.
    (c) The designation and maintenance of fire lanes on private property shall be established as specified by the code enforcement official.
    (d) It shall be a violation of this Part to park motor vehicles on, or otherwise obstruct, any fire lane or emergency access road. 9 NYCRR § 1161.2.
Therefore, the Code requiresestablishment of fire lanes.
Enforcement of the Code is governed by Executive Law § 381, which provides that every local government shall administer and enforce the Code unless it enacts a local law stating that it will not do so. Enforcement then becomes the county's responsibility, and if the county enacts a local law providing that it will not enforce the Code, the Department of State must do so. Executive Law §381(2). State law specifically provides enforcement authority.
Executive Law § 382 provides:
    In addition to and not in limitation of any power otherwise granted by law, every local government and its authorized agents shall have the power to order in writing the remedying of any condition found to exist in, on or about any building in violation of the uniform fire prevention and building code and to issue appearance tickets for violations of the uniform code.
We conclude that the Uniform Fire Prevention and Building Code requires establishment of fire lanes so that fire and other emergency services vehicles and personnel have access to buildings within the village and to permit enforcement of code provisions.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
SIOBHAN S. CRARY, Assistant Attorney General